ARITCLES OF INCORPORATION OF USI COMMUNICATIONS, INC. The undersigned proposes to form a corporation under the laws of the State of Nevada, relating to private corporations, and to that end hereby adopts articles of incorporation as follows: ARTICLE ONE NAME The name of the corporation is USI COMMUNICATIONS, INC. ARTICLE TWO LOCATION The registered office of this corporation is at 318 North Carson Street, Suite 214, City of Carson City, State of Nevada, 89701.The resident agent is State Agent and Transfer Syndicate, Inc. ARTICLE THREE PURPOSES The corporation is authorized to carry on any lawful business or enterprise. ARTICLE FOUR CAPITAL STOCK The amount of the total authorized capital stock of this corporation is $25,000 as 25,000,000 shares each with a par value of one mil ($0.001).Such shares are non-assessable. ARTICLE FIVE DIRECTORS The initial governing board of this corporation shall be styled directors and shall have one member.The name and address of the member of the first board of directors is: Mr. William Baker 318 North Carson Street, Suite 214 Carson City NV 89701 ARTICLE SIX ELIMINATING PERSONAL LIABILITY Officers and directors shall have no personal liability to the corporation or its stockholders for damages for breach of fiduciary duty as an officer or director.This provision does not eliminate of limit the liability of an officer or director for acts or omissions which involve intentional misconduct, fraud or a knowing violation of law or the payment of dividends and/or distributions in violation of NRS 78.300. ARTICLE SEVEN INCORPORATORS The name and address of the incorporator is:State Agent and Transfer Syndicate, Inc., 318 North Carson Street, Suite 214, Carson City, Nevada 89701. ARTICLE EIGHT PERIOD OF EXISTENCE The period of existence of this corporation shall be perpetual. ARTICLE NINE AMENDMENT OF ARTICLES OF INCORPORATION The articles of incorporation of the corporation may be amended form time to time by a majority vote of all shareholders voting by written ballot in person or by proxy held at any general or special meeting of shareholders upon lawful notice. ARTICLE TEN VOTING OF SHARES In any election participated in by the shareholders, each shareholder shall have one vote for each share of stock he owns, either in person or by proxy as provided by law.Cumulative voting shall not prevail in any election by the shareholders of this corporation. IN WITNESS WHEREOF the undersigned, STATE AGENT AND TRANSFER SYNDICATE, INC., for the purpose of forming a corporation under the laws of the State of Nevada, does make, file and record these articles, and certifies that the facts herein stated are true, and I have accordingly hereunto set my hand this day, March 2, 1998 INCORPORATOR: John E. Block for State Agent and Transfer Syndicate, Inc.
